11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Gerardo Alonzo Lopez,                       * From the 244th District Court
                                              of Ector County,
                                              Trial Court No. C-18-1149-CR.

Vs. No. 11-19-00027-CR                      * August 30, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to change the “Time Payment Fee” from
$25.00 to $2.50 and affirm the judgment as modified.